Citation Nr: 0808763	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-30 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of back strain, thoracic region.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
claim for additional development in March 2006.

In October 2005, the veteran presented personal testimony 
during a videoconference hearing before undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

The Board notes that in a July 2006 statement the veteran 
appeared to raise a claim for service connection for a 
lumbosacral spine disorder as secondary to his thoracic spine 
disorder.  The Board refers this matter to the RO for 
appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's service-connected residuals of back strain, 
thoracic region are currently manifested by a combined range 
of motion of the thoracolumbar spine of 225 degrees.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of back strain, thoracic region have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in January 2004 and January 2005.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that the 
veteran send in any evidence in his possession that would 
support his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

During the pendency of this appeal, the Court in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008) held that for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The veteran was not 
given the specific notice required by Vazquez-Flores 
concerning the effective date of awards and the disability 
evaluation to be assigned prior to the initial adjudication 
of his claim.  However, the veteran was informed of the 
specific requirements for an increased evaluation of 
residuals of back strain, thoracic region in a statement of 
the case issued in June 2004.  The actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the RO also readjudicated the case by way of a supplemental 
statement of the case issued in March 2005 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.




Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  Therefore, the analysis in this decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2007).

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (2007).

   
38 C.F.R. § 4.71, Plate V (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
intent of the schedule is to recognize painful motion with 
joint or particular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (2007).

Factual Background and Analysis

Service treatment records showed that in March 1982 the 
veteran was hit by a tank hatch.  Since that time, service 
records detailed ongoing complaints of back pain.  In 
April 1991, the RO established service connection for 
residuals of an injury to the thoracic region with recurrent 
muscle strain and spasm with an initial evaluation of 10 
percent.  This decision was based on the veteran's service 
treatment records and VA treatment records.

Private medical records revealed that in October 2001, the 
veteran caught his foot on a pallet while at work and fell.  
The record indicated that the veteran suffered an acute 
lumbar strain.  A VA magnetic resonance imaging (MRI) from 
October 2001 revealed no evidence of focal disc herniation or 
nerve root compression.  A slight asymmetric right-sided disc 
bulge at L5-S1 was noted.

VA outpatient treatment records dated from April 2000 to 
December 2004 reflect no visits or treatment of the thoracic 
spine, although there are visits for low back/sacroiliac 
pain.  In June 2003, the veteran telephoned and requested a 
letter from a VA doctor to give to his employer indicating 
that he could do no heavy lifting because of his back.  
Attempts to contact the veteran at that telephone number were 
unsuccessful, and a notation by a VA examiner indicated a 
refusal to provide the veteran with a letter stating that he 
could not work.  

On VA examination in January 2004, the examiner gave no 
indication that the claims file was reviewed.  The veteran 
reported back pain for the previous 20 years primarily in his 
upper lumbar region.  The examiner stated that the veteran's 
back appeared normal without any muscle spasm or abnormal 
curvature.  Posture and gait were noted to be normal.  
Flexion was to 90 degrees.  Extension was to 30 degrees.  
Lateral bending was to 30 degrees in each direction, and 
rotation was to 45 degrees in each direction.  It was 
observed that straight leg testing in the sitting position 
was completely negative while straight leg testing in the 
supine position produced complaints of low back pain.  The 
examiner opined that the inconsistency between the sitting 
and supine testing was a non-physiologic response.  A 
contemporaneous X-ray revealed 12 rib-bearing thoracic 
vertebrae with vertebral body height and intervertebral disc 
space maintained.  The diagnosis was a normal examination of 
the lower back with symptoms consistent with a radiculopathy 
since an on-the-job injury of about two-and-a-half years 
earlier.  It was noted that the low back symptoms were not 
present prior to the on-the-job injury and should not be 
considered an extension of the previous service-connected 
back injury.

The veteran stated during a February 2005 VA examination that 
he experienced lumbar pain on a daily basis at a low level.  
The pain was exacerbated by odd positions and would occur 
once or twice every week.  He said that his symptoms caused 
excessive absenteeism and led to the loss of many previous 
jobs.  He stated that he currently worked as a truck driver 
and was able to arrange his schedule around his discomfort.  
It was noted that his activities of daily living were not 
impaired.

On objective examination, normal posture and gait without the 
use of any assistive devices was observed.  No objective pain 
behavior was observed during any of the testing.  Curvature 
of the thoracic spine was noted to be normal.  The examiner 
stated that there was no palpable spasm or notable 
tenderness.  Axial loading and truncal rotation produced 
complaints of lumbar pain which were noted to be non-
physiologic responses.  During range of motion testing of the 
thoracolumbar spine, the examiner said that the veteran 
appeared to move quite freely until a given point, and then 
he stopped but admitted that he could move further if 
necessary.  Discomfort was noted at 45 degrees of flexion, 15 
degrees of extension, and 30 degrees of lateral bending in 
each direction.  Rotation to the right was to 30 degrees, and 
rotation to the left was to 45 degrees.  Straight leg testing 
in the sitting position was fully negative, and supine 
position straight leg testing produced complaints of low back 
pain.  The examiner noted the inconsistent results and said 
that they represented additional non-physiologic responses.  
The diagnosis was a normal exam of the complete spine except 
for demonstration of significant intolerance of range of 
motion testing.  The examiner opined that there was 
significant indication of symptom exaggeration.  It was noted 
that the claims file had been reviewed.

A private medical record from July 2005 indicated that the 
veteran had recently been in a work-related accident where a 
forklift backed into his truck.  The veteran was under 
medical orders not to return to work for the following six 
weeks.  Private medical correspondence from Dr. R.H. (no 
degree listed) in September 2005 indicated that the veteran 
had a myriad of symptoms which had been complicated by the 
motor vehicle accident.  It was noted that the veteran failed 
several orthopedic tests and had moderate to severe muscle 
tenderness upon palpation from the upper trapezius muscle 
group to the gluteus medius bilaterally.  In the thoracic 
spine, hyperkyphosis was noted with left lateralization and 
further osteophytic proliferation along the sixth lumbar 
vertebra.

In September 2005, a VA examiner reviewed a private X-ray 
that had been taken in July 2005.  The VA examiner observed 
11 rib bearing vertebral bodies with unremarkable vertebral 
body heights and disc spaces.

During his videoconference hearing before the undersigned 
Veterans Law Judge in October 2005, the veteran stated that 
he experienced muscle spasms of the thoracic spine during 
daily activities and while at work, and he complained of a 
loss of range of motion on a daily basis.  He said that he 
had lost from 30 to 36 jobs due to his thoracic back 
disability.  He indicated that none of his other disabilities 
contributed to his loss of employment.

In July 2006, the veteran submitted a list of 42 previous 
employers.  He stated that all of them were reluctant to 
write a statement that indicated that his termination from 
employment was due to his disability.

On VA examination in April 2007, the veteran reported 
experiencing pain since his active service.  He reported no 
flare-ups or incapacitating episodes.  He said he took Aleve 
for his pain and could do all of his activities of daily 
living with occasional rest periods.  The examiner noted 
normal spine curvature with no palpable spasm or tenderness.  
Flexion was to 60 degrees.  Extension was to 15 degrees.  
Lateral bending in each direction was to 30 degrees.  
Rotation in each direction was to 45 degrees.  Pain was 
reported at the extreme ends of flexion and extension.  The 
veteran also reported pain with truncal rotation and axial 
loading, and the examiner opined that was a non-physiologic 
response.  Straight leg testing in the sitting position was 
negative, but straight leg testing in the supine position 
produced complaints of low back pain.  It was noted that the 
inconsistency between the sitting and supine testing 
represented another non-physiologic response.  The examiner 
said that there was no DeLuca criteria, no weakened movement 
or excess fatigability, no muscle atrophy, no objective 
evidence of pain, and no neurologic abnormalities.  It was 
observed to be a normal examination of the thoracic spine 
with no additional limitations by pain, fatigue, weakness, or 
lack of endurance following repetitive use.

Based on the evidence of record, the Board finds that the 
requirements for an evaluation in excess of 10 percent have 
not been met for the veteran's service connected lumbosacral 
spine disorder.  On VA examination in January 2004, the 
veteran's combined range of motion for the thoracolumbar 
spine was 270 degrees.  The VA examination from February 2005 
revealed a combined range of motion of the thoracolumbar 
spine of 195 degrees.  In April 2007, VA examination showed a 
combined range of motion of the thoracolumbar spine of 225 
degrees.  Under Diagnostic Code 5237, a 10 percent evaluation 
is warranted when the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees.  See 38 C.F.R. § 4.71a.  There is 
no evidence of a combined range of motion of the 
thoracolumbar spine less than 120 degrees to warrant a rating 
in excess of 10 percent at any time during the appeal period.

The Board also notes that the veteran has been involved in 
several work-related accidents since his time on active duty.  
The Court has stated that if the distinction between service 
connected and non-service connected symptomatology cannot be 
made without resorting to speculation, the benefit of the 
doubt should be resolved in favor of the veteran.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of a service-connected 
condition from a nonservice- connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in favor of the veteran, dictates that such signs 
and symptoms be attributed to the service-connected 
condition).  However, even applying the benefit of the doubt 
to the veteran, only a 10 percent evaluation is warranted 
through the entire appeal period based on the aforementioned 
range of motion findings.

There is no competent evidence of intervertebral disc 
syndrome as to warrant consideration under alternative rating 
criteria.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board recognizes the veteran's 
statements concerning how his pain limits his daily 
activities and finds them to be of probative value.  However, 
pain and some degree of interference with employment are 
taken into account within the regular evaluation criteria.  
The medical evidence of record demonstrates the veteran's 
employment impairment is due to both service and nonservice-
related disabilities.  Although there is evidence that the 
veteran missed work for a six week period, it appears that 
the work was missed due to a non-service-connected work-
related accident that occurred in July 2005.  The Board notes 
that the veteran submitted a list of 42 previous employers.  
However, no evidence has been submitted except for the 
veteran's own contentions that any of the employers 
discharged him due to his service-connected disability.  The 
overall evidence of record is not indicative of a marked 
interference with employment related to this service-
connected disorder that would warrant an extraschedular 
evaluation.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of back strain, thoracic region is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


